Citation Nr: 0817790	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  06-04 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a neuroma of the 
right foot as secondary to a service-connected back 
disability.

2.  Entitlement to service connection for a left foot 
disability as secondary to a service-connected back 
disability.

3.  Entitlement to service connection for a right leg 
disability as secondary to a service-connected back 
disability.

4.  Entitlement to service connection for a left leg 
disability, to include a disability of the left knee, as 
secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran testified at a hearing before a Decision Review 
Officer of the RO in February 2006 and at a Travel Board 
hearing before the undersigned Veterans Law Judge in January 
2008.  Transcripts of those proceedings are of record.

The veteran submitted additional evidence in January 2008 and 
waived his right to have this evidence initially considered 
by the originating agency.

The Board notes that a December 2007 letter from the 
veteran's VA health care provider raises the issue of 
entitlement to service connection for a right hip disability, 
to include bursitis, as secondary to the veteran's service-
connected back disability.  This claim is referred to the 
originating agency for appropriate action.




FINDINGS OF FACT

1.  The veteran's right foot neuroma is not etiologically 
related to his service-connected back disability.

2.  The veteran does not have a chronic left foot disability.

3.  The veteran does not have a chronic right leg disability.

4.  The veteran does not have a chronic left leg disability, 
to include a disability of the left knee.


CONCLUSIONS OF LAW

1.  A neuroma of the right foot is not proximately due to or 
the result of the veteran's service-connected back 
disability.  38 C.F.R. § 3.310 (2006).

2.  A left foot disability is not proximately due to or the 
result of the veteran's service-connected back disability.  
38 C.F.R. § 3.310 (2006).

3.  A right leg disability is not proximately due to or the 
result of the veteran's service-connected back disability.  
38 C.F.R. § 3.310 (2006).

4.  A left leg disability is not proximately due to or the 
result of the veteran's service-connected back disability.  
38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA by letter mailed in December 
2003, prior to the initial adjudication of the claims.  
Although he was not specifically informed that he should 
submit any pertinent evidence in his possession, he was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or to provide 
the information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession. 

The veteran was provided with appropriate notice concerning 
the effective-date and disability-evaluation elements of his 
claims in a letter mailed in March 2006.  Although this 
notice was provided after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
explained below, the Board has determined that service 
connection for disabilities of the right foot, left foot, 
right leg, and left leg are not warranted.  Consequently, no 
disability rating or effective date will be assigned so the 
failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.

The record also reflects that the veteran's service medical 
records and pertinent VA and private treatment records have 
been obtained.  The veteran also has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board also is unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the VCAA 
and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted on a secondary basis for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2006).  
Additional disability resulting from the aggravation of a 
non-service-connected disability by a service-connected 
disability also is compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

In order to prevail on the issue of secondary service 
connection, the record must contain medical evidence of a 
current disability and medical evidence of a nexus between 
the current disability and a service-connected disability.  
See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection is in effect for chronic lumbosacral 
strain with low back pain.  The veteran contends that he has 
disabilities of both feet and both legs which are related to 
this service-connected back disability.  The Board notes that 
the veteran does not contend, and the medical evidence does 
not suggest, that service connection is warranted for any of 
these disabilities on a direct basis.

Right Foot Disability

Private treatment records reflect that the veteran was 
diagnosed with a right foot neuroma in October 1999.  
Although it was removed surgically in 2001, the veteran 
continued to complain of pain in his right foot.  On VA 
examination in October 2006, a diagnosis of neuroma, status 
post surgery, was rendered.  In addition, a September 2004 
letter from the veteran's podiatrist states that he has 
metatarsalgia in his right foot.

The veteran contends that his right foot disability, to 
include a neuroma and metatarsalgia, is related to his 
service-connected back disability.  After carefully reviewing 
the record, however, the Board concludes that the 
preponderance of the medical evidence is against the claim.

In a September 2004 letter, the private podiatrist who 
diagnosed and treated the veteran's neuroma and metatarsalgia 
stated that they probably were caused by repetitive trauma 
sustained over many years of "pounding the pavement" as a 
mail carrier.  Although she noted that the veteran had 
developed compensatory lower back changes, she did not link 
the veteran's right foot neuroma, metatarsalgia, or any other 
right foot disability to his back disability.  An October 
2006 VA examiner also failed to link the veteran's right foot 
disability to his back disability and opined that it was more 
likely than not that his right foot problems were related to 
his occupation as a mail carrier than his back disability.

The Board notes that, in a December 2007 letter, the 
veteran's VA health care provider stated that his neuroma 
should be considered a condition associated with his back 
disability.  However, since no explanation was provided to 
support this opinion, it is entitled to lesser probative 
value than the opinions discussed above.

The Boar also notes that, in letters dated in January 2005, 
May 2005, and January 2008, the veteran's private 
chiropractor stated that his chronic low back pain had 
altered his gait and caused foot problems.  These letters, 
however, did not identity the "foot problem" at issue or 
explain how an altered gait would result in either of the 
veteran's diagnosed foot disabilities.  Moreover, although 
the private podiatrist acknowledged in a March 2005 treatment 
record that it "certainly is probable" that the veteran's 
back disability had altered his gait, she opined only that an 
altered gait "could have led" to his foot disabilities.  
The use of the phrase "could have led" does not include any 
assessment of the probability or likelihood of such 
relationship and, therefore, is speculative.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Medical opinions which 
are speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In sum, the Board finds that the preponderance of the medical 
evidence of record establishes that the veteran's right foot 
disorders are unrelated to his service-connected back 
disability.  The veteran's podiatrist and the October 2006 VA 
examiner have attributed his disabilities to the repetitive 
trauma his feet sustained during the course of the veteran's 
duties as a mail carrier, rather than to his service-
connected back disability, to include an altered gait.  The 
only contrary medical opinions of record are entitled to no 
probative value because they are unsupported by rationales or 
are speculative.  Accordingly, the claim for service 
connection must be denied.

Left Foot Disability

The veteran contends that service connection is warranted on 
a secondary basis for a left foot disability.  He maintains 
that his left foot disability is the result of an abnormal 
gait produced by his service-connected back disability.

The medical evidence of record conflicts regarding whether 
the veteran has a chronic disability of the left foot.  After 
carefully reviewing the record, however, the Board has 
concluded that the preponderance of the evidence establishes 
that no chronic left foot disability is present.

The record contains one diagnosis that pertains specifically 
to the veteran's left foot.  The September 2004 letter from 
his private podiatrist includes a diagnosis of bilateral 
anterior metatarsalgia.  Additional private treatment records 
from this same physician, however, refer to the diagnosis of 
metatarsalgia only in connection with the right foot.  
Moreover, the reports of VA examinations conducted in 
December 2003 and October 2006 reflect that no evidence of 
metatarsalgia in the left foot was found.  Physical 
examination at the December 2003 examination revealed normal 
strength in the muscles of the left foot and ankle, and no 
diagnosis of a left foot disability was rendered.  In October 
2006, the veteran complained that he experienced pain at the 
ball of his left foot when he placed too much weight on it.  
Physical examination of the foot, however, revealed no 
tenderness, evidence of abnormal weight bearing, or other 
abnormalities, although the veteran complained of slight pain 
with terminal flexion.  The VA examiner diagnosed a normal 
left foot.

The Board has considered the diagnosis rendered in the 
September 2004 letter from the veteran's private physician 
and weighed its credibility and probative value against the 
other medical evidence of record.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The Board finds that the single diagnosis of 
bilateral metatarsalgia is entitled to less probative value 
than the negative findings contained in the two VA 
examination reports.  In addition, the Board notes that 
documents received from the veteran's chiropractor and VA 
health care providers also contain no diagnosis of left foot 
metatarsalgia.  Accordingly, the Board concludes that the 
preponderance of the evidence establishes that the veteran 
does not have metatarsalgia of the left foot.

With respect to other diagnoses of left foot disorders 
contained in the record, the Board notes that the veteran 
reported at the December 2003 VA examination that he had been 
diagnosed with a left foot neuroma.  At the January 2008 
hearing, he testified that the podiatrist who diagnosed his 
right foot neuroma also informed him that he had a neuroma in 
his left foot.  The Board has carefully reviewed the record, 
however, and found that it contains no medical evidence 
pertaining to a left foot neuroma.

The Board also notes that the September 2004 letter from the 
veteran's podiatrist states that he has flat foot and weak 
foot.  It is unclear whether these diagnoses pertain to the 
veteran's left foot, right foot, or both feet.  In any event, 
these diagnoses are entitled to little probative value since 
they are not supported by clinical findings and are 
inconsistent with the other medical evidence of record.  
Indeed, the December 2003 VA examination report notes that 
strength in all of the muscles of the veteran's left foot was 
measured at 5/5, and physical examination at the October 2006 
VA examination revealed that there was no indication in the 
left foot of pes planus or pes cavus.  As noted above, the 
October 2006 VA examiner diagnosed a normal left foot.

The September 2004 letter also states that the veteran has 
foot injuries, and letters dated in January 2005, May 2005, 
and January 2008 from the veteran's chiropractor, refer 
generally to his history of foot problems.  It is unclear, 
however, what symptomatology these general descriptions of 
"foot injuries" and "foot problems" entail or whether they 
encompass more than the veteran's right foot neuroma and his 
complaints of left foot pain.  In sum, these records contain 
insufficient evidence to substantiate a diagnosis of a left 
foot disability.

Finally, a November 2007 private treatment record notes the 
veteran's complaints of pain in the lateral aspect of the 
plantar fascia of the left foot.  His podiatrist stated that 
these complaints were consistent with an acute and localized 
traumatic injury.  No chronic left foot disability was 
diagnosed.

The Board acknowledges the veteran's complaints of pain and 
discomfort in his left foot and notes that he is competent to 
report such observable symptomatology.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  However, these symptoms alone, 
without a diagnosis of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); see also, Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Since the preponderance of the medical 
evidence demonstrates that the veteran does not have a 
chronic disability of the left foot, the claim for service 
connection must be denied.

Right Leg Disability

Initially, the Board notes that private treatment records 
dated from March 2003 to November 2003 and the report of a 
September 2006 VA examination indicate that the veteran may 
have radiculopathy of the lumbosacral nerve roots on the 
right side.  There is also medical evidence indicating that 
the veteran might have right sciatica. Since any such 
radiculopathy or sciatica would be a manifestation of a back 
disability, rather than a separate disorder of the right leg, 
neither is a condition that is at issue in this appeal.  
Here, the issue before the Board involves whether the veteran 
has a right leg disability that is separate and distinct 
from, but proximately due to or the result of, his service-
connected back disability.

The veteran contends that service connection is warranted on 
a secondary basis for a right leg disability, to include 
sciatica and pain and numbness in his right leg, because it 
is related to his service-connected back disability.  The 
medical evidence of record, however, reflects that he has no 
right leg disability.

The record shows that the veteran repeatedly has complained 
of pain and numbness in his right lower extremity.  Private 
treatment records dated from March 2003 to November 2007 
include several diagnoses of pain in the limb but no specific 
diagnosis of a right leg disability.  Similarly, letters from 
the veteran's chiropractor dated in January 2005, May 2005, 
and January 2008 indicate that he experiences pain and 
numbness in the leg and that the hamstring muscles of his 
right leg constantly are taut and unrelieved by prescribed 
stretching.  These private treatment records, however, also 
contain no a diagnosis of a right leg disability.

The reports of VA examinations conducted in December 2003 and 
October 2006 confirm that the veteran has no chronic right 
leg disability.  On VA examination in December 2003, the 
veteran complained of pain and intermittent numbness on the 
ride side of his right thigh.  Physical examination revealed 
normal sensation to light touch and pin prick, even in the 
area that experienced intermittent numbness.  The examiner 
concluded that there were no neurological problems related to 
the legs and that he was unable to diagnose any right leg 
disability.  In October 2006, the veteran again complained of 
pain and numbness.  On physical examination, sensation to 
light touch and scratch was normal.  Deep tendon reflexes 
were 1-2/4, and there was no gross atrophy.  The VA examiner 
suspected possible right leg radiculopathy and ordered a 
nerve conduction velocity/electromyography (EMG) test.  The 
test yielded normal findings, and the VA examiner concluded 
that there was no right leg condition.

In sum, the preponderance of the medical evidence establishes 
that the veteran does not have a chronic right leg disability 
that is separate and distinct from his service-connected back 
disability.  While the Board acknowledges the veteran's 
complaints of pain and numbness and the possibility that 
these symptoms are manifestations of a back disability, 
without a diagnosis of an underlying right leg disorder, 
service connection for a right leg disorder is not in order.  
See, again, Sanchez-Benitez, 259 F.3d 1356; Brammer, 3 Vet. 
App. 223.  

Left Leg Disability

The veteran contends that service connection is warranted on 
a secondary basis for a left leg disability.  Specifically, 
he maintains that he experiences pain and inflammation of the 
left knee as the result of an altered gait caused by his 
service-connected back disability.

A thorough review of the medical evidence of record reveals 
no diagnosis of a left leg disability, to include a 
disability of the left knee.  A letter received from the 
veteran's chiropractor in September 2004 notes his complaints 
regarding pain and inflammation in the left knee.  However, 
no diagnosis of a left disability was rendered.  On VA 
examination in October 2006, physical examination revealed a 
very minimal left-sided limp and complaints of slight pain in 
the knee with terminal flexion.  However, there was no 
tenderness to palpation, ligament instability, crepitus, or 
effusion, and an X-ray study was normal.  The VA examiner 
diagnosed no condition of the left knee.

The Board acknowledges the veteran's complaints of pain in 
his left knee and notes that he is competent to report such 
observable symptomatology.  See, again, Layno, 6 Vet. App. at 
469.  However, these symptoms alone, without a diagnosis of 
an underlying disorder, cannot be service-connected.  See, 
again, Sanchez-Benitez, 259 F.3d 1356; Brammer, 3 Vet. App. 
223.  Since the preponderance of the medical evidence 
demonstrates that the veteran does not have a disability of 
the left leg, to include his left knee, the claim for service 
connection must be denied.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a neuroma of the right foot as 
secondary to a service-connected back disability is denied.

Service connection for a left foot disability as secondary to 
a service-connected back disability is denied.

Service connection for a right leg disability as secondary to 
a service-connected back disability is denied.

Service connection for a left leg disability as secondary to 
a service-connected back disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


